        Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––––––––––– x
                                            :
STEPHANIE WEDRA, individually and on behalf :
of all others similarly situated,           :   Civil Action No. 7:19-cv-03162-VB
                                            :
                Plaintiff,                  :
v.                                          :
                                            :
CREE, Inc.,                                 :
                                            :
                Defendant.                  :
                                            :
                                            :
                                            :
––––––––––––––––––––––––––––––––––––––––– x


   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT CREE, INC.’S
  MOTION TO DISMISS COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                        PROCEDURE 12(b)(1)
           Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 2 of 8




         Plaintiff Stephanie Wedra submits this response in opposition to Defendant’s Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) (“Motion”). ECF. No. 74. As set forth below, the

Court should deny Defendant’s motion. In the event the Court disagrees, Plaintiff respectfully

requests, in the alternative, leave to amend and substitute a new named plaintiff.

    I.      INTRODUCTION

         Plaintiff Stephanie Wedra (“Ms. Wedra”) brings this class action on behalf of herself and

all others similarly situated, against Defendant Cree, Inc. (“Cree”) who paid a price premium as a

result of Cree’s material misrepresentations regarding the longevity and cost savings of the Cree

LED lightbulbs. (ECF No. 1, Complaint (“Compl.1”) ¶¶ 7, 36-37, 60-64, 70-73.) Through its

labeling and marketing of the relevant LED lightbulbs, Cree touted the longevity, cost savings,

and warranty coverage of Cree’s LED lightbulbs in comparison to competitors’ LED lightbulbs.

What Cree did not tell Plaintiff or other consumers is that its 60 and 100 watt LED lightbulbs suffer

from a common design defect, which means that they cannot live up to label statements and

promises included on packaging and marketing materials.

         Ms. Wedra paid a price premium when she purchased, with her own money, a 2-pack of

60 Watt Cree LED Lightbulbs. In its motion to dismiss, Defendant twists Ms. Wedra’s words and

mischaracterizes her deposition testimony to make it appear that Ms. Wedra did not use her own

money and, therefore, has not suffered any injury and has no Article III standing. Ms. Wedra’s

testimony is crystal clear and reflects that she used her own money to purchase the lightbulbs.




1
 Plaintiff’s Complaint, ECF No. 1, is referred to herein as “Complaint” and cited as “¶ ##.”
Unless otherwise defined, all capitalized terms shall have the same meaning as in the Complaint.

                                                 1
           Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 3 of 8




         Even if, arguendo, Ms. Wedra does not have standing (which she does), it does not follow

that this action must be dismissed. In situations where the named plaintiff in a class action becomes

inadequate, courts routinely substitute a new adequate named plaintiff.

   II.      RELEVANT FACTS

         Ms. Wedra purchased a 2-pack of 60 Watt Cree LED Lightbulbs at a Home Depot in

Westchester County, New York. (Transcript of the Deposition Testimony of Stephanie Wedra

(“Wedra Dep.”), attached as Ex. A to Declaration of Jason P. Sultzer, Esq. (“Sultzer Decl.”), 58:4-

7; 80:12-21; 83:9-16). She paid approximately between $10 and $20. Id. at 100:22-101:5. At the

time of her purchase, in the summer of 2018, Ms. Wedra lived with her elderly mother and cared

for her. Id. 90:4-8. She continues to live with her mother and is now employed as her mother’s

home health care aide. Id. at 32:18-33:17. Importantly for purposes of this Motion, Ms. Wedra

testified that she paid cash for the Cree LED lightbulbs at issue. Id. at 101:6-16, 107:12-20. Ms.

Wedra testified that sometimes her mother would give her cash to go shopping.

                      Q:     …Did you just testify that your mother would
                sometimes give you cash to go shopping?

                       A:      Yes.

                       Q:      And was that true in the summer of 2018

                        A:     Yes. Sometimes she would—she would give me
                cash to do shopping.

Id. at 110:16-24. Ms. Wedra never testified that her purchase of the Cree LED lightbulbs was one

of those times. In fact, she very clearly testified that she purchased the Cree LED lightbulbs with

her own money. Id. at 172:10-17. The following was Ms. Wedra’s exact testimony:

                       BY MR. SULTZER:

                        Q:     Ms. Wedra, I know there were a bunch of questions
                on this and there was a lot of confusion, so I am just going to ask
                you one question.


                                                 2
            Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 4 of 8




                         Whose money – whose cash did you use to purchase the
                 subject LE – the Cree LED bulbs that are identified in the
                 Complaint at Home Depot?

                               A:      I used my money.

Id. at 172:10-17. When asked by defense counsel how she knew it was her money, Ms. Wedra

replied, “Oh because it was my money in my wallet and that’s how I know.” Id. at 173:8-10. Ms.

Wedra once again confirms that the cash that she used to purchase the Cree LED lightbulbs at

issue in this action was her own cash. (Declaration of Stephanie Wedra (“Wedra Decl.”) ¶¶ 5-6,

attached as Ex. B to the Sultzer Decl.).

   III.      ARGUMENT

             A. Ms. Wedra Has Article III Standing

          The “constitution requires that anyone seeking to invoke federal jurisdiction . . . have

standing to do so.” Gallagher v. New York State Bd. of Elections, No. 20 Civ. 5504 (AT), 2020

U.S. Dist. LEXIS 197537, at *13-14 (S.D.N.Y. Oct. 23, 2020) (quoting Crist v. Comm’n on

Presidential Debates, 262 F.3d 193, 194 (2d Cir. 2001)). To establish standing under Article III

of the Constitution, a plaintiff must demonstrate “(1) that he or she suffered an injury in fact that

is concrete, particularized, and actual or imminent, (2) that the injury was caused by the defendant,

and (3) that the injury would likely be redressed by the requested judicial relief.” McMorris v.

Carlos Lopez & Assocs., LLC, No. 19-4310, 2021 U.S. App. LEXIS 12328, at *8-9 (2d Cir. Apr.

26, 2021); see also Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1618 (2020); Genesis Healthcare

Corp. v. Symczyk, 569 U.S. 66, 71 (2013) (“In order to invoke federal-court jurisdiction, a plaintiff

must demonstrate that he possesses a legally cognizable interest, or personal stake, in the outcome

of the action.”). Ms. Wedra satisfies this standard because she suffered injury by way of paying a

price premium that was caused by Cree’s material misrepresentations concerning the longevity

and cost savings of its 60 and 100 watt LED lightbulbs. See ECF. No. 66, Ex. 3, Expert Report of


                                                 3
             Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 5 of 8




Dr. Andreas Groehn. That injury can be redressed through the monetary and injunctive relief

requested by Plaintiff and the Class in the Complaint.

          Defendant’s entire argument is that Ms. Wedra did not use her own money when

purchasing the Cree LED lightbulbs. However, Ms. Wedra never testified that this was the case,

and, in fact, testified to the exact opposite. Defendant attempts to piece together an argument by

cherry-picking bits of Ms. Wedra’s testimony and then falsely asserting that she did not use her

own money. In fact, Ms. Wedra was a caretaker for her elderly mother and lived with her mother

at the time of the purchase. Wedra Dep. 32:18-33:17, 90:4-8. Ms. Wedra was employed by an

agency and was compensated to care for her mother starting in December 2019, but was not

employed at the time of the purchase. Id. at 32:15-33:17. Ms. Wedra was certain that she paid for

the Cree LED lightbulbs with cash. Id. at 101:6-16, 107:12-20. Sometimes, Ms. Wedra’s mother

would give her money to go shopping. Id. at 110:16-24. From that testimony, Defendant

concludes, with no basis, that Ms. Wedra “confirmed under oath that if she had cash to purchase

LED lamps, her mother provided it to her.” (Motion at 2). She did no such thing, and none of her

testimony cited by Defendant says otherwise. Instead, she confirmed under oath that she paid with

her own money. Wedra Dep. at 172:17 (“I used my money.”). She once again attests to the same

facts in her declaration. Wedra Decl. ¶¶ 5-6.

          Defendant tries to neutralize Ms. Wedra’s clear statement that she paid with her own money

by mischaracterizing her testimony and arguing that she “conflates her role in purchasing the bulbs

with her mother’s money—essentially, completing an errand for her mother—with incurring

actual injury under Article III.” Motion at 5. Ms. Wedra was not then and is not now confused.

She is clear that she paid for the bulbs with her own money. Accordingly, the Motion should be

denied.




                                                  4
           Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 6 of 8




                B. In the Alternative, Plaintiff Should Be Granted Leave to Substitute A
                   New Named Plaintiff

        Courts routinely allow for the substitution of the named plaintiff “if for some reason it is

later determined by the court that the representative Plaintiffs are inadequate.” Salim Shahriar v.

Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 253 (2d Cir. 2011). Indeed, amendment and

substitution are important to protect the interests of the class and such requests are not only freely

granted in this Circuit but are “[t]he procedure favored by the Second Circuit”. In re Initial Pub.

Offering Sec. Litig., Master File No. 21 MC 92 (SAS), 2008 U.S. Dist. LEXIS 38768, at *10

(S.D.N.Y. May 13, 2008) (“rather than decertifying the instant class on the ground that the named

plaintiffs are no longer adequate representatives of the class, [the court should] afford[ ] plaintiffs’

counsel a reasonable period of time for the substitution or intervention of a new class

representative.”); see also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543 (JMF);

14-MC-2543 (JMF), 2017 U.S. Dist. LEXIS 189550, at *340 (S.D.N.Y. Nov. 15, 2017) (“In

general, when a certified or putative class is left without adequate representation, courts hold that

adding a new class representative is appropriate, even required, to protect class interests”); In re

Currency Conversion Fee Antitrust Litig., MDL No. 1409, M 21-95, 2005 U.S. Dist. LEXIS

31251, at *9-10 (S.D.N.Y. 2005) (“The putative class members’ rights in this litigation were

protected as of the filing date of the complaint . . . should the class representative become

inadequate, substitution of an adequate representative is appropriate to protect the interests of the

class.”); Haley v. Teachers Ins. & Annuity Ass'n of Am., 337 F.R.D. 462 (S.D.N.Y. 2020) (same).

        Should the Court find that Ms. Wedra does not have standing (which she does) or that she

is otherwise inadequate (which she is not), granting leave to substitute a new named plaintiff is the

appropriate procedure in order to protect the interests of the Class. See In re Nat’l Australia Bank

Sec. Litig., No. 03 Civ. 6537 (BSJ), 2006 U.S. Dist. LEXIS 94163, at *11 (S.D.N.Y. Nov. 8, 2006)



                                                   5
            Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 7 of 8




(collecting cases “demonstrating that courts not only may, but should, respond to the pre-

certification mooting of a class representative’s claims by permitting substitution of a new class

representative.”) (quoting In re Thornburgh, 869 F.2d 1503, 1509 (D.C. Cir. 1989)); see also

Comer v. Cisneros, 37 F.3d 775, 799 (2d Cir. 1994) (“Where the claims of the named plaintiffs

become moot prior to class certification, there are several ways in which mootness is not had.”);

Swan v. Stoneman, 635 F.2d 97, 102 n.6 (2d Cir. 1980) (“To the extent that appellants’ argument

is that Swan's death does not moot the class claim if one of the proposed intervenors can be

substituted as named plaintiff, we agree.”).

   IV.      CONCLUSION

         For the reasons set for above, the Court should deny Defendant’s motion to dismiss, or, in

the alternative, grant Plaintiff leave to substitute a new named plaintiff.

Dated: May 7, 2021                             Respectfully submitted,

                                               THE SULTZER LAW GROUP, P.C.

                                               By: _/s/ Jason P. Sultzer_______________
                                                Jason P. Sultzer, Esq.
                                                Joseph Lipari, Esq.
                                                Mindy Dolgoff, Esq.
                                                85 Civic Center Plaza, Suite 200
                                                Poughkeepsie, New York 12601
                                                Phone: (845) 483-7100
                                                Fax: (888) 749-7747
                                                sultzerj@thesultzerlawgroup.com
                                                liparij@thesultzerlawgroup.com
                                                dolgoffm@thesultzerlawgroup.com

                                                 Michael A. McShane
                                                 S. Clinton Woods
                                                 Ling Y. Kuang
                                                 AUDET & PARTNERS, LLP
                                                 711 Van Ness Avenue, Suite 500
                                                 San Francisco, CA 94102-3275
                                                 Phone: (415) 568-2555
                                                 Fax: (415) 568-2556


                                                  6
Case 7:19-cv-03162-VB Document 82 Filed 05/07/21 Page 8 of 8




                            mmcshane@audetlaw.com
                            cwoods@audetlaw.com
                            lkuang@audetlaw.com

                            Melissa S. Weiner
                            PEARSON, SIMON & WARSHAW, LLP
                            800 LaSalle Avenue, Suite 2150
                            Minneapolis, Minnesota 55402
                            Telephone: (612) 389-0600
                            Facsimile: (612) 389-0610
                            mweiner@pswlaw.com

                            Charles J. LaDuca
                            Alexandra C. Warren
                            CUNEO GILBERT & LADUCA, LLP
                            4725 Wisconsin Avenue, NW, Suite 200
                            Washington, DC 20016
                            Telephone: (202) 789-3960
                            Facsimile: (202) 789-1813
                            charles@cuneolaw.com
                            awarren@cuneolaw.com


                            Charles E. Schaffer
                            LEVIN SEDRAN & BERMAN
                            510 Walnut Street, Suite 500
                            Philadelphia, PA 19106
                            Telephone: (215) 592-1500
                            Facsimile: (215) 592-4663
                            cschaffer@lfsblaw.com

                            Attorneys for Plaintiff




                             7
